Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 8, 2022 has been entered.
 
Allowable Subject Matter
This Notice of Allowance is in response to the amendments and arguments filed in the RCE dated August 8, 2022.  
Claims 1, 2, 11-13, and 16-18 are amended.  Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant has persuasively argued on page 12 (page 3 of PDF) of the response that Carbrain does not teach the limitation, "generate and provide one or more auto financing products in response to the determination that the present value falls below the predefined threshold value."   For example, there are not a plurality of products generated.  A further search and consideration has found art but not art that teaches all the limitations of Applicant's claims, alone or in combination with other art.  Therefore, Applicant's claims are allowable over prior art.  
The following prior art is considered relevant to Applicant's disclosure but does not teach all the limitations of Applicant's claims:
Scopazzi, US PGPUB 2019/0370896 A1, teaches that loans may be determined for vehicles but Scopazzi teaches identifying vehicles for a purchaser.  More specifically, given the total financing package of a purchaser, identifying available vehicles in inventories that the purchaser could obtain.  See pars 058, 063.  Scopazzi does not teach determine whether the present value of the vehicle falls below a predefined threshold value; generate one or more auto financing products in response to the determination that the present value falls below the predefined threshold value; and provide the one or more auto financing products to the customer via one or more channels.  Therefore, Scopazzi does not teach the limitations of Applicant's amended claims.  
Similarly, Bell et al., US PGPUB 2007/0143195 A1 teaches determining financing of a vehicle for a customer, see pars 029, 035, but not where the vehicle falls below a predefined threshold value, generate auto financing products, and provide the auto financing products to the customer.  Therefore, like Scopazzi, Bell does not teach the limitations of Applicant's amended claims.
Barfield et al., US PGPUB 2015/0254719 A1 teaches that targeted advertisements may be based on predicted behavior of a vehicle owner, see par 042, but Barfield does not teach a predefined threshold value for a vehicle and generating auto financing products.  Therefore, Barfield does not teach all the limitations of Applicant's claims.  

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD W. CRANDALL whose telephone number is (313)446-6562. The examiner can normally be reached M - F, 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RICHARD W. CRANDALL/Examiner, Art Unit 3689